Motion to further amend remittitur granted. Return of remittitur requested and, when returned, it will be further amended by adding thereto the following. Upon the appeal herein there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.: Appellant contended that the order of the trial court, subjecting him to a trial before a special jury rather than a general jury, denied him a fair trial and deprived him of due process and the equal protection of the laws. The Court of Appeals held that appellant’s constitutional rights were not violated and that former section 749-aa of the Judiciary Law authorizing such a trial is constitutional. [See 18 N Y 2d 162, 722, cert. den. 385 U. S. 649.]